Citation Nr: 1036939	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for dependent's educational assistance.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from July 1991 to 
February 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision. 

In September 2008, the Board remanded the above captioned issue 
for a medical opinion.  That opinion having been obtained, the 
Veteran's claim is once again before the Board. 


FINDING OF FACT

The service connected disabilities that predominately impair the 
Veteran have been found by medical analysis not to be permanent 
in nature.


CONCLUSION OF LAW

Criteria for Dependents' Educational Assistance (DEA), pursuant 
to 38 U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dependents Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2009).  Except as provided 
in subsections (b) and (c), effective dates relating to awards 
under Chapters 30, 31, 32, and 35 of this title or Chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.  38 U.S.C.A. § 
5113.

The term "total disability permanent in nature" means any 
disability rated total for the purposes of disability 
compensation which is based upon an impairment that is reasonably 
certain to continue throughout the life of the disabled person.  
38 U.S.C.A. § 3501.

In this case, the Veteran was discharged from service under 
conditions other than dishonorable and he receives TDIU based 
upon a number of service connected disabilities including a 
dysthymic disorder, lumbar paravertebral myositis, right foot 
sesamoiditis, chondromalacia of both knees, and allergic 
conjunctivitis.

The major limiting disabilities appear to be the Veteran's 
dysthymic disorder which is rated at 50 percent and his back 
disability which is rated at 20 percent.  However, no single 
disability is totally disabling.  The Veteran was awarded TDIU, 
effective May 2002, but no determination had been made as to 
whether his disabilities should be considered to be permanent in 
nature.  Accordingly, the Board remanded the Veteran's claim to 
obtain appropriate medical opinions.

In January 2009, the Veteran was scheduled for a number of VA 
examinations (psychiatric, eye, and orthopedic) to evaluate 
whether his service connected disabilities should be determined 
to be permanent in nature.  

At the psychiatric examination, the examiner found that the 
Veteran's psychiatric disability did not cause total social or 
occupational impairment, and he noted that the Veteran's mental 
disorder was controlled by continuous medication.  The examiner 
then asserted that the Veteran's condition was not permanent in 
nature, explaining that per the DSM-IV, the rate of remission for 
dysthymic disorder is as low as 10 percent per year, but he 
indicated that evidence suggested that the outcome was 
significantly better with active treatment such as the Veteran 
was receiving.

At the orthopedic examination, the examiner evaluated the 
Veteran's knees, feet, and back.  With regard to the Veteran's 
knees, the examiner indicated that the Veteran was service 
connected for bilateral chondromalacia of the patella, which the 
examiner explained was a form of degenerative joint disease.  The 
examiner noted that surgery could be performed, but that 
eventually the patellar problems would reappear.  As such, he 
opined that it was likely that the Veteran's knee condition was 
permanent. 

With regard to the Veteran's service connected foot problems, the 
examiner explained that the Veteran had undergone a surgical 
removal of the sesamoid bone in his foot and therefore the 
inflammation that was present prior to the surgery is no longer 
present and would not recur.  As such, the examiner concluded 
that this condition was not likely to be permanent.

With regard to the Veteran's back, the examiner indicated that 
the Veteran was service connected for lumbar myositis which he 
explained is an inflammation of a specific muscle or muscle 
group.  However, the examiner explained that myositis is usually 
transitory and is usually self-limiting, and therefore he 
concluded that it was less likely than not that the myositis was 
permanent.  

Once again, the Board is aware that the Veteran receives a TDIU; 
however, no single disability is considered to be totally 
disabling; and, furthermore, the primary conditions associated 
with the Veteran's TDIU, namely his back disability and his 
psychiatric disability, are not considered by the medical 
evidence to be permanent in nature.

As such, the Board concludes that the Veteran does not have a 
permanent total service-connected disability as contemplated by 
the regulations.  Therefore, the criteria for dependent's 
educational assistance have not been met, and the Veteran's claim 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the Veteran was informed how disability ratings and 
effective dates were formulated by a January 2009 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained; as have 
Social Security Administration (SSA) records.  The Veteran was 
also provided with several VA examinations (the reports of which 
have been associated with the claims file).  These examinations 
fully addressed the questions posed and the examination reports 
were rendered after a comprehensive examination; as such they are 
considered to be fully adequate for rating purposes.  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Dependent's educational assistance is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


